Title: Thomas Jefferson to Gideon Granger, 1 September 1811
From: Jefferson, Thomas
To: Granger, Gideon


          
                  Dear Sir 
                   
                     Monticello 
					                Sep. 1. 11.
          
		   
		  
		  Will you be so good as to inform me to what place I should address a letter to James Lyon, son of Colo Matthew Lyon. it is so long since I have heard any thing of him, that I am quite uninformed of his residence, and have occasion to write to him.
		  
		  
		  
		  
		  
		  
		   
		  Let me take this occasion of thanking you for the new, post book, which is a daily convenience to me, and of renewing the assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        